SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (as the same may from time to time be amended, restated,
modified or otherwise supplemented, the “Security Agreement”), dated this 11th
day of September, 2015, is entered into by STEPHEN ADELE ENTERPRISES, INC., a
Colorado Corporation (“Enterprises”), STEPHEN ADELE, an individual resident of
Colorado (“Mr. Adele” and, together with Enterprises, the “Debtor”), in favor of
FITLIFE BRANDS, INC., a Nevada corporation (the “Secured Party”).
 
RECITALS
 
WHEREAS, ISATORI, INC., a Delaware corporation (“Borrower”), has executed that
certain Demand Promissory Note dated of even date herewith in favor of Secured
Party in the principal amount of $750,000 (the “Note”);
 
WHEREAS, Mr. Adele is the sole owner of Enterprises, Enterprises has an
ownership interest in Borrower, and, as shareholders, both Mr. Adele and
Enterprises will, directly or indirectly, derive benefits from the loan made by
Secured Party to Borrower evidenced by the Note;
 
WHEREAS, it is a condition precedent to Secured Party making the loan to
Borrower that Debtor execute and deliver to Secured Party a security agreement
in substantially the form hereof; and
 
WHEREAS, Debtor wishes to grant a security interest in favor of Secured Party as
herein provided.
 
NOW, THEREFORE, for and in consideration of the recitals set forth above, which
are incorporated into the Security Agreement by this reference, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and each intending to
be bound hereby, the parties hereto agree as follows:
 
AGREEMENT
 
SECTION 1.  Security Interest / Collateral.  To secure payment of the
“Indebtedness” as defined below, Debtor hereby grants to Secured Party a
security interest in all the collateral described below, together with all
substitutions, replacements, products, dividends, interest and proceeds thereof,
all whether now owned or hereafter acquired (the “Collateral”):
 
All shares of common stock of Borrower held in Debtor’s name, including the
6,480,203 shares of common stock of Borrower currently held in Enterprises’
name.
 
SECTION 2.                                 Indebtedness.  The security interest
in the Collateral is given to secure the payment and performance of all
obligations owed to Secured Party by Debtor and Borrower under the Note and this
Security Agreement, and any modifications, replacements, substitutions,
extensions, refinancings, or renewals of any of the foregoing, together with any
and all expenses, including attorney’s fees, incurred or paid by Secured Party
in the enforcement of Secured Party’s rights under any of the foregoing, all
whether now existing or hereafter created or otherwise arising.  The foregoing
obligations shall be collectively referred to herein as the “Indebtedness.”



 
 

--------------------------------------------------------------------------------

 

SECTION 3.                                 Term.  Subject to the final sentence
of this Section, upon the earlier of (a) Closing of the Merger (as both terms
are defined in that certain Agreement and Plan of Merger dated May 18, 2015, by
and among Lender, ISFL Merger Sub, Inc., a Delaware corporation, and Borrower
(the “Merger Agreement”)), (b) termination of the Merger Agreement pursuant to
Section 8.1(e) of the Merger Agreement, or (c) the payment in full of all
amounts owed to Secured Party under the Note,  this Security Agreement, and all
obligations of Debtor arising hereunder, shall terminate.  At such Closing (or
upon the payment in full of all amounts owed to Secured Party under the Note),
Debtor shall deliver to Secured Party a certificate, in the form set forth as
Exhibit B hereto, pursuant to which Debtor shall certify that Borrower has fully
complied with Section 5 of the Note.  If at any time any payment of any portion
of the Indebtedness is rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of Borrower, then the obligations
of Debtor under this Agreement with respect to such payment shall be reinstated
at such time as though the payment had not been made.


SECTION 4.  Preservation of Collateral / Cooperation.  Debtor hereby agrees to
do all things necessary to maintain, preserve, and protect the Collateral and to
be responsible to Secured Party for any loss or damage thereto.  Debtor will
from time to time, at his expense, perform all acts and execute all documents
requested by Secured Party, including the obtaining, executing, delivering or
filing of financing statements, amendments, and renewals thereof, in order to
create, perfect, maintain and enforce a valid lien upon, pledge of, or security
interest in all of the Collateral in Secured Party’s favor.  Secured Party is
expressly authorized by Debtor to file financing statements on Debtor’s behalf,
without Debtor’s signature, as allowed by the Uniform Commercial Code (“UCC”) or
other applicable law; or to sign as necessary, on behalf of Debtor, any
documents necessary or desirable to perfect or maintain Secured Party’s security
interest in all of the Collateral, including notices to Debtor’s other creditors
of its security interest in such Collateral.  Debtor shall provide to Secured
Party, upon request, any financial statements, state and federal tax returns,
and accounting reports, as Secured Party shall reasonably request.


SECTION 5.  Delivery of Collateral.  All certificates and instruments
representing the Collateral shall be delivered by Debtor to the Custodian (as
defined in the Control Agreement) pursuant to that certain Control Agreement of
even date herewith by and between Debtor, Secured Party and the Custodian (the
“Control Agreement”), shall be held by Secured Party, and shall be accompanied
by such instruments of transfer or assignment duly executed in blank as Secured
Party may from time to time specify, including, but not limited to, that form
set forth in Exhibit A hereto.  Secured Party may, at its option, register any
investment property in its own name such as is sufficient to transfer control of
the investment property to Secured Party within the meaning of Neb. U.C.C. §
8-106.  Within two (2) business days of the termination of this Security
Agreement, Secured Party shall issue a Notice of Termination (as defined in the
Control Agreement) to the Custodian.


SECTION 6.  Dividends and Distributions.  If Debtor shall be entitled to
receive, or shall receive, with respect to any Collateral,


 
(a)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any of the Collateral; and



 
(b)
cash paid, payable, or otherwise distributed in any respect of the principal of,
or in redemption of, or in exchange for, any of the Collateral, the same shall
be forthwith delivered to Secured Party and shall, if received by Debtor, be
received in trust for the benefit of Secured Party, be segregated from the other
property or funds of Debtor, and be forthwith delivered to Secured Party.

 
 
 

--------------------------------------------------------------------------------

 

SECTION 7.                                 Affirmative Representations,
Warranties and Covenants.  Debtor represents, covenants, and warrants the
following:  (a) The Security Agreement has been duly executed by Debtor and is
enforceable against Debtor in accordance with its terms; (b) Except as provided
herein, Debtor shall not pledge, sell, assign, transfer, create or suffer to
exist any security interest in or other lien or encumbrance on any part of the
Collateral; (c) Debtor has good, valid and marketable title to the Collateral
free and clear of all liens, pledges, claims, options, restrictions,
encumbrances, and equities of any nature whatsoever except the security interest
granted hereby and as otherwise expressly provided herein; (d) Debtor is not a
party to, nor bound by, any agreement, instrument, or understanding restricting
the transfer of Collateral except for this Security Agreement; (e) Debtor’s
mailing address is 15000 W 6th Avenue Frontage Road, Golden, Colorado 80401; (f)
If Mr. Adele shall resign or cease to act as President or Chief Executive
Officer of Borrower on any date, then Mr. Adele shall immediately resign from
the Board of Directors of Borrower on the same date thereof; (g) all shares of
common stock of Borrower held by Debtor are certificated; and (h) all
certificates and instruments representing the Collateral shall be delivered by
Debtor to the Custodian within two (2) days following the date of this Agreement
in accordance with the Control Agreement.
 
SECTION 8.                                 Remedies Upon Default.  Upon the
occurrence of any Default (as defined in the Note), Secured Party shall be
entitled, without further notice, to have and enforce all the rights and
remedies available under this Security Agreement, by statute, contract, at law
and/or in equity, including, but not limited to, the right to declare all
Indebtedness owed to Secured Party immediately due and payable and to dispose of
the Collateral as allowed under the UCC.  Secured Party may require Debtor to
deliver to Secured Party all or any portion of the Collateral and any and all
documents relating to the Collateral.


SECTION 9.                                 Remedies Cumulative.  All of Secured
Party’s rights and remedies, whether evidenced by this Security Agreement or by
any other agreement, note, contract or understanding between Debtor and Secured
Party, shall be cumulative and may be exercised singularly or
concurrently.  Election of Secured Party to pursue any remedy shall not exclude
pursuit of any other remedy, and an election to make expenditures or to take
action to perform an obligation of Debtor under this Security Agreement, after
Debtor’s failure to perform, shall not affect Secured Party’s right to declare a
default and to exercise his remedies.


SECTION 10.                                 Miscellaneous.  (a)  All agreements,
covenants and warranties are severable, and in the event any of them shall be
held to be invalid, this Security Agreement shall be interpreted as if such
invalid agreement or covenant was not contained herein; (b)  This Security
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective permitted assigns; provided, however, Debtor shall not
assign this Security Agreement or his rights and obligations arising hereunder
without the prior written consent of Secured Party; (c)  This Security Agreement
and any other document generated by Secured Party pursuant hereto shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, among the parties hereto with respect to the subject matter
hereof; (d)  All representations, warranties and covenants made in or pursuant
to this Security Agreement are continuing, and shall survive the execution
hereof; (e)  This Security Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute the same Security Agreement; (f)  This Security Agreement shall
be governed by and construed in accordance with the laws of the State of
Nebraska, and in any suit or proceeding relating to this Security Agreement, the
parties mutually waive trial by jury; and, (g)  All notices which are required
or may be given pursuant to the terms of this Security Agreement shall be in
writing and shall be sufficient in all respects if given in writing and
delivered personally, or by facsimile and confirmed by mail, or mailed by
registered, certified or express mail, postage prepaid, or reputable overnight
courier.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Security Agreement as of the
day and year first above written.
 
DEBTOR:
STEPHEN ADELE,
 
/s/ Stephen Adele
Stephen Adele
 
STEPHEN ADELE ENTERPRISES, INC.
 
/s/ Stephen Adele
Stephen Adele
President
 
SECURED PARTY:
FITLIFE BRANDS, INC.,
 
By:  /s/ Michael Abrams
      Name:  Michael Abrams
      Title:  Chief Financial Officer
 
 



 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
STOCK POWER
 
FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, STEPHEN
ADELE ENTERPRISES, INC. (“Shareholder”), hereby sells, assigns, transfers, and
conveys to _____________________________ all of Shareholder’s right, title and
interest in and to _____ shares of common stock of ISATORI, INC. (the “Shares”),
a corporation organized and existing under the laws of the State of Delaware
(the “Company”), and do hereby irrevocably constitute and appoint the corporate
secretary as attorney-in-fact to transfer said Shares on the books of Company to
_____________________________, with full power of substitution in the premises.
DATED:______________________________________


STEPHEN ADELE ENTERPRISES, INC.


______________________________________________
Stephen Adele
President





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
CERTIFICATION
 
I, Stephen Adele, President and Chief Executive Officer of iSatori, Inc., a
Delaware corporation (the “Company”), due hereby certify that as of the date
hereof, the Company is, and has been since September __, 2015, in compliance
with Section 5 of that certain Demand Promissory Note, dated as of September __,
2015, in favor of FitLife Brands, Inc. in the principal amount of $750,000.


DATED:______________________________________


______________________________________________
Stephen Adele







